Rabin Science Park PO Box 4011 Nes Ziona 74140 Tel: (972) 8 9382 721 Fax: (972) 8 9382 730 November 16, 2010 Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Mail Stop 4561 Attention: Barbara Jacobs, Assistant Director Re: Sapiens International Corporation N.V. (the “Company”) Form 20-F for the Fiscal Year Ended December 31, 2009 Filed April 29, 2010 File No. 000-20181 Dear Ms. Jacobs: As per the telephone conversation that our outside counsel, Michael Rimon, Adv. of Meitar Liquornik Geva & Leshem Brandwein, held with Mr. Michael Johnson of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) on Monday, November 15, 2010, we hereby confirm that the Company intends to file with the SEC its response to the comments concerning the above-referenced filing that were provided to the Company by the Staff in its letter dated October 27, 2010, by Wednesday, November 24, 2010. Sincerely, /s/ Roni Giladi Roni Giladi Chief Financial Officer Sapiens International Corporation N.V. cc: Michael Johnson, Division of Corporation Finance Roni Al Dor, President, Chief Executive Officer and Director, Sapiens International Corporation N.V. Clifford M. J. Felig, Adv., Meitar Liquornik Geva & Leshem Brandwein Michael Rimon, Adv., Meitar Liquornik Geva & Leshem Brandwein Paul Weinberg, Adv. www.sapiens.com
